      Case 4:19-cv-00223-CDL-MSH Document 16 Filed 10/08/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

MICHAEL GOMILLION,                    *

      Petitioner,                     *

vs.                                   *
                                              CASE NO. 4:19-CV-23 (CDL)
WARDEN TARMARSHE SMITH and            *
ATTORNEY GENERAL CHRISTOPHER
CARR,                                 *

      Respondents.                    *


                                 O R D E R

      This matter is before the Court pursuant to a Report and

Recommendation by the United States Magistrate Judge entered on

July 11, 2020. There was no objection to this Recommendation as

permitted by 28 U.S.C. § 636(b)(1). Therefore, the Court reviews

the Recommendation for clear error.          Finding no clear error, the

Court adopts the Recommendation of the Magistrate Judge and makes

it the order of this Court, including the denial of a certificate

of appealability.

      The Court recognizes that Petitioner did file a motion for an

evidentiary hearing.      That motion does not address the Magistrate

Judge’s conclusions that Respondent Carr should be dismissed as an

improper party or that Petitioner’s habeas petition should be

denied as untimely.     The motion does contend that the Court should

hold an evidentiary hearing so that Petitioner may present evidence
    Case 4:19-cv-00223-CDL-MSH Document 16 Filed 10/08/20 Page 2 of 2



on his actual innocence claim, although Petitioner did not describe

the evidence he would present.    But, as the Magistrate Judge found,

Petitioner’s habeas petition was untimely.        Moreover, Petitioner

did not point to any new facts supporting his claim for actual

innocence, and he did not argue or present evidence that he was

unaware of facts supporting his claim for actual innocence before

the limitations period expired.     For these reasons, Petitioner did

not establish that an evidentiary hearing is warranted, and his

motion (ECF No. 14) is denied.

     IT IS SO ORDERED, this 8th day of October, 2020.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   2
